
	

115 HR 6599 : To modify the application of temporary limited appointment regulations to the National Park Service, and for other purposes.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6599
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To modify the application of temporary limited appointment regulations to the National Park
			 Service, and for other purposes.
	
	
 1.Application of temporary limited appointment regulations to the National Park ServiceWith respect to the National Park Service, for purposes of carrying out section 316.401 of subpart D of part 316 of title 5, Code of Federal Regulations (relating to temporary limited appointments)—
 (1)the term major subdivision in paragraph (1) of subsection (c) of such section shall be defined by the Director of the National Park Service; and
 (2)the requirement in such paragraph that a position be in the same local commuting area shall not apply.
 2.SunsetThe modification authority provided by section 1 and any such modification shall expire on the date that is one year after the date of enactment of this Act.
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk
